The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to Applicants 12/11/2020 amendment(s) /response(s) in the Application 16/313,100 by TOMEBA et al. for “BASE STATION APPARATUS, TERMINAL APPARATUS, AND COMMUNICATION METHOD FOR IMPROVING COMMUNICATION PERFORMANCE USING MULTIPLE FRAME FORMATS”, filed on 12/24/2018. The amendment/response has been entered.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Response to Amendment
Per the 12/11/2020 Amendment:  
Claims 1, 4-12 and 14 are amended. 
Claims 2-3 and 13 are cancelled.
Claims 15-20 are newly added.
Therefore, claims 1, 4-12, 14-20 are pending.

In view of the 12/11/2020 claim amendments, i.e., “a plurality of numerologies out of a predetermined set of numerologies from the at least one base station apparatus… using a value set corresponding to one of the plurality of numerologies relating to… transmit a signal based on the one of the plurality of numerologies…” (claim 1) “instruction related to at least one of a plurality of numerologies and control information related to transmit power control of the terminal apparatus in a serving cell with transmit parameter sets corresponding to different numerologies… the cycle in which the transmission circuitry is configured to notify the control information is determined based on the one of the plural number of numerologies” (claim 9) in combination with the other limitations, the previous rejection to the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
Claims 1, 4-12, 14-20 are allowed.  

The following is an examiner’s statement of reasons for allowance:

Applicants remarks (submitted on 12/11/2020) have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “a plurality of numerologies out of a predetermined set of numerologies from the at least one base station apparatus… using a value set corresponding to one of the plurality of numerologies relating to… transmit a signal based on the one of the plurality of numerologies…” (claim 1) “instruction related to at least one of a plurality of numerologies and control information related to transmit power control of the terminal apparatus in a serving cell with transmit parameter sets corresponding to different numerologies… the cycle in which the transmission circuitry is configured to notify the control information is determined based on the one of the plural number of numerologies” (claim 9) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, read on the claims as amended. The closest prior art found, which was previously cited, is as follows:

For example, with respect to claim 1, Feng et al. (US20160066288A1) teaches A terminal apparatus for communicating with a base station apparatus, comprising: (FENG, Fig. 8, paragraph 90, teach UE 115-c comprising transmitter 815, processor 825, and memory 830 configured for communicating with base station 105-g and performing the functions as described by Fig. 13, paragraph 99.) 
reception circuitry configured to receive information indicating at least one frame structure out of a plurality of frame structures from the base station apparatus; (FENG, Fig. 13, step 1305, paragraph 99, teach the UE receiving signaling identifying at least  
control circuitry configured to perform a transmit power control using a value set for each of the frame structure relating to at least one of a maximum allowable transmit power, an allocated radio resource amount, a target received power in the base station apparatus, a propagation loss between the base station apparatus and the terminal apparatus, a coefficient for compensation of the propagation loss, a modulation scheme, and an error in the transmit power control; (FENG, Fig. 13, step 1310, paragraph 99, teach applying a power control parameter (i.e. transmit power control) based on the signaling. Furthermore, paragraphs 69-75, teach the power control parameters comprising open loop power control (OLPC) parameters comprising target received power and cell specific compensation, number of resource blocks, downlink pathloss (i.e. at least one of a maximum allowable transmit power, an allocated radio resource amount, a target received power in the base station, a propagation loss between the base station and the terminal, a coefficient for compensation of the propagation loss, a modulation scheme, and an error in the transmit power control). Moreover, paragraphs 77-79 teach the parameters as signaled via a bitmap (i.e. using a value set for each of the frame structure).) 
and transmission circuitry configured to generate a transmit signal based on the frame structure and the transmit power control and transmit the transmit signal to the base station apparatus in a serving cell, (FENG, Fig. 13, step 1315, paragraph 99, teach transmitting the subframes with the applied power control parameters to a serving base station (i.e. base station in a serving cell).)
wherein a radio resource amount allocated to the terminal apparatus is set based on a predetermined radio resource unit, and the number of subcarriers included in the predetermined radio resource unit is different for each of the plurality of frame structure. (KIM, paragraph 181 teaches allocation of a resource region based on frame structure indicating a number of specified subcarriers.)

Previously cited art Pelletier et al. (US20110105174A1) is directed to at least one input stream for transmission and applying a gain factor to each channel. For example, Fig. 4, step 406, paragraphs 120-121, teach compensating for loss (e.g. multipath fading or propagation loss) by setting a weight (i.e. coefficient) gain value according to a threshold test (i.e. value exceeding 1).

Previously cited art SEYAMA et al. (US20130281148A1) is directed to controlling  transmission power on a basis of a command received from a base station which generates a command on the basis of the allowable power difference between frequency bands (Abstract). For example, Fig. 13, step 1, paragraphs 61, 64-66, teach a mobile station transmitting information on an allowable maximum power difference between specified CCs.



a plurality of numerologies out of a predetermined set of numerologies from the at least one base station apparatus… using a value set corresponding to one of the plurality of numerologies relating to… transmit a signal based on the one of the plurality of numerologies…” (claim 1) “instruction related to at least one of a plurality of numerologies and control information related to transmit power control of the terminal apparatus in a serving cell with transmit parameter sets corresponding to different numerologies… the cycle in which the transmission circuitry is configured to notify the control information is determined based on the one of the plural number of numerologies” (claim 9).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WALLI Z BUTT/Examiner, Art Unit 2412